[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #104
Before the court is the plaintiffs motion for summary judgment (#104), contending that there is no genuine issue of material fact in this case. The plaintiff filed its complaint in this action on February 15, 2000. This action arises out of a debt for materials the plaintiff supplied to the defendant from September 12, 1994, through October 6, 1995. The plaintiff alleges that the defendant owes it $8,416.00 plus interest for the products it supplied to the defendant. The defendant filed its amended answer, which includes two special defenses on May 30, 2002.
"Only one of [a defendant's] defenses needs to be valid in order to overcome [a] motion for summary judgment." Union Trust Company v.Jackson, 42 Conn. App. 413, 417, 679 A.2d 421 (1996). Because "a single valid defense may defeat recovery," a movant's summary judgment motion "should be denied when any defense presents significant fact issues that should be tried." (Internal quotation marks omitted.) Id. In the present case, the defendant pleads the special defenses of statute of limitations and statute of frauds. These defenses present issues of material fact that cannot be decided on a motion for summary judgment.
The motion for summary judgment is denied.
DANIEL E. BRENNAN, JR., J. CT Page 8914